Case 2:13-cv-06493-AKT Document 115 Filed 12/13/18 Page 1 of 2 PageID #: 584



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
WILLIAM A. DOUGHERTY,

                                   Plaintiff,

                                                                           ORDER
                 - against -
                                                                      CV 13-6493 (AKT)

COUNTY OF SUFFOLK, SUFFOLK COUNTY
SHERIFF’S OFFICE, RAMONA TORRES,
individually, JOHN GARGIULO, individually,
DENISE NEEDHAM, individually, THOMAS
WILSON, individually, SALVATORE
SALVAGGIO, individually, MICHAEL
PFENNIN, individually, KENNETH WARNER,
individually, and JOHN and JANE DOE 1 – 10,
individually,


                                    Defendants.
----------------------------------------------------------X

A. KATHLEEN TOMLINSON, Magistrate Judge:

        The Court has reviewed the letter motion of Plaintiff's counsel seeking a further extension

of the deadline to reply to Defendants' post-trial motion. See DE 114. The Court points out that

the verdict in this case was entered on April 30, 2018, some nine months ago. This is the fifth

motion filed since that time seeking extensions of the briefing schedule. The Court is aware of

and appreciates the parties' efforts to try to resolve this case without the necessity of adjudicating

post-trial motions. However, this matter needs to be brought to a conclusion. The Court is

granting the motion for an extension, but is also placing the parties on notice that there will be no

further extensions. The deadline for Plaintiff's opposition to Defendants' post-trial motion is

extended for one final time to February 1, 2019.
Case 2:13-cv-06493-AKT Document 115 Filed 12/13/18 Page 2 of 2 PageID #: 585



                                              SO ORDERED.

Dated: Central Islip, New York
       December 13, 2018

                                              /s/ A. Kathleen Tomlinson
                                              A. KATHLEEN TOMLINSON
                                              U.S. Magistrate Judge




                                     2
